Per Curiam:

The only defense pleaded to this action for damages for personal injuries, alleged to have been caused by the negligence of appellant’s employee, besides the general denial, is:
“For a second and further answer and defense, this defendant alleges that the plaintiff drove his wagon in front of a moving car too late to enable the motorman to avoid a collision, and the plaintiff thereby caused any injury which he received, and this is the matter complained of by the plaintiff in his petition.”
Instruction No. 14, given, in effect, told the jury if they found the facts stated in this defense true, they should find for the defendant. The jury evidently did not find the facts as alleged in this defense. The evidence of the motorman’s negligence was ample to sustain the verdict and judgment.
We have examined the several assignments of error and find none which requires especial discussion or which would justify a reversal of the judgment in this case.
The judgment is affirmed.